In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-146 CR

____________________


JOHN KIM GOBERT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 75506




MEMORANDUM OPINION
	Appellant John Kim Gobert was indicted as a repeat felony offender for attempted
indecency with a child.  Gobert pled guilty pursuant to a plea bargain.  The trial court found
the evidence sufficient to find Gobert guilty, but deferred further proceedings, placed Gobert
on  community  supervision  for  ten  years,  and  assessed  a  fine  of  $1,000.   The  State
subsequently filed a motion to revoke Gobert's unadjudicated community supervision. 
Gobert pled "true" to one of the alleged violations of the terms of his community supervision. 
The trial court found that Gobert violated one of the conditions of his community
supervision, found Gobert guilty of attempted indecency with a child, and assessed
punishment at ten years of confinement.  Gobert then filed this appeal.
	Gobert's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  Gobert filed a pro se brief in response.  The Court of Criminal Appeals directs that
we not address the merits of issues raised in Anders briefs or pro se responses.  Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Rather, an appellate court may
determine either:  (1) "that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error"; or (2) "that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to
brief the issues."  Id.
	We have determined that this appeal is wholly frivolous.  We have independently
examined the clerk's record and the reporter's record, and we agree that no arguable issues
support an appeal.  See id.  Therefore, we find it unnecessary to order appointment of new
counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We note that the judgment incorrectly recites that Gobert was convicted under
section 22.11 rather than section 22.011 of the Texas Penal Code.  This Court has the
authority to reform the trial court's judgment to correct a clerical error.  See Bigley v. State,
865 S.W.2d 26, 27 (Tex. Crim. App. 1993); Tex. R. App. P. 43.2(b).  We therefore reform
the judgment to read that Gobert was convicted under sections 15.01 and 22.011 of the Texas
Penal Code.  We affirm the trial court's judgment as reformed. (1)
	AFFIRMED AS REFORMED.

							_______________________________
								 STEVE McKEITHEN
								         Chief Justice								
Submitted on June 14, 2007       
Opinion Delivered July 11, 2007
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.